Citation Nr: 1418756	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right shoulder arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 2001 to July 2005.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in June 2012 and July 2013 when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the July 2013 Remand, the Veteran was afforded a VA examination in September 2013 to determine whether right shoulder arthritis was caused or aggravated by a service-connected right shoulder strain.  The examiner, relying on contemporaneous x-rays, determined the Veteran did not have right shoulder arthritis.  However, a February 2011 MRI diagnosed osteoarthritis of the right shoulder, and a July 2012 VA examination report noted that the Veteran had degenerative or traumatic arthritis of the right shoulder.  Additionally, earlier VA treatment records show a diagnosis of degenerative joint disease of the right shoulder.  In light of the conflicting medical reports, the Board finds a new examination is warranted to determine whether the Veteran has right shoulder arthritis, and if shown, the etiology of such, to include whether it is caused or aggravated by his service-connected right shoulder strain.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any updated VA treatment records (not already of record) relevant to the appeal.
2. The RO should schedule the Veteran for a VA examination of his right shoulder.  It is imperative that the claims file be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Please confirm, by diagnostic imaging, whether the Veteran has right shoulder arthritis.

b. If so, please opine whether it is at least as likely or not (a 50% or higher degree of probability) that the right shoulder arthritis is proximately due to or caused by the Veteran's now service-connected bilateral shoulder strain?

c. Is it at least as likely or not (a 50% or higher degree of probability) that the right shoulder arthritis has been aggravated by the now service-connected bilateral shoulder strain? (By aggravation, it is meant a permanent increase in severity beyond the natural progression of the disorder.)

d. If arthritis is not confirmed, please provide a rationale, if possible, for the conflicting imaging reports, taking into consideration the February 2011 MRI.  

The examiner should set forth detailed reasons for all opinions offered

3. After completion of the above, the RO should review the expanded record and determine whether service connection for right shoulder arthritis is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



